Citation Nr: 0834464	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946, and from March 1948 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision in which 
the RO denied service connection for bilateral hearing loss.  
The veteran filed a notice of disagreement (NOD) in December 
2006, and the RO issued a statement of the case (SOC) in June 
2007.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2007.

In September 2008, the veteran and his wife testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.

In September 2008, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

The Board notes that, during the pendency of this appeal, the 
veteran has been represented by The American Legion, as 
reflected in the June 2006 Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22).  
In February 2007, the RO received from the veteran an 
Appointment of Individual as Claimant's Representative (VA 
Form 21-22a) appointing the Disabled American Veterans'.  The 
Board recognizes the change in representation.   

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




REMAND

The Board finds that further RO action on the claim for 
service connection for bilateral hearing loss is warranted.

The veteran contends that he has current bilateral hearing 
loss due to noise exposure during service when he served on a 
repair ship, exposed to the roar of the diesels, and as a 
gunners mate, exposed to constant artillery fire, all without 
hearing protection.  Given the veteran's DD-214 and February 
1952 Honorable Discharge Certificate reflecting his primary 
military specialty as a gunner's mate in the Navy, the RO, in 
the November 2006 rating decision, conceded acoustic trauma 
in service.  The Board also accepts as credible the veteran's 
assertions of in-service noise exposure.  See 38 U.S.C.A. § 
1154(b) (West 2002).  In addition, the veteran is competent 
to assert the occurrence of in-service injury.  See, e.g., 
Grottveit v.  Brown, 5 Vet. App. 91, 93 (1993).   

There is no evidence of bilateral hearing loss as defined in 
38 C.F.R. § 3.385 in service.  However, the absence of in-
service evidence of hearing loss is not fatal to a claim for 
that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The veteran underwent a VA audiological evaluation in 
connection with his claimed bilateral hearing loss in 
November 2006, which revealed that the veteran had bilateral 
hearing loss to an extent recognized as a disability for VA 
purposes.  However, the audiologist (a non- physician) 
concluded that she was unable to render a nexus opinion 
without resorting to speculation based on the length of time 
between the acoustic trauma in service to present day, the 
positive history of occupational noise exposure post-service, 
the age of the veteran, and the likelihood of presbycusis.  
The claims file does not include a medical opinion addressing 
the relationship between the conceded acoustic trauma/noise 
exposure in service and current hearing loss.

Under the circumstances of this case,  the Board finds that 
VA examination by an Ear, Nose, and Throat (ENT) physician, 
with audiometric testing, to obtain a medical nexus opinion-
based on full consideration of the veteran's documented 
medical history and assertions-would be helpful in resolving 
the claim for service connection.   See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007). 

Hence, the RO should arrange for the veteran to undergo VA 
ENT examination, by an appropriate physician , at a VA 
medical facility.  The veteran is  hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the original claim for service 
connection for bilateral hearing loss (as the original claim 
will be considered on the basis of evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not  limited to, the illness or hospitalization of 
the claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year Veterans Claims 
Assistance Act of 2000 (VCAA) notice period).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should  explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or, 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
ENT) examination, by appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.

All appropriate tests and studies-to 
include audiometry and speech 
discrimination testing-should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

Based on the testing results, the 
physician should specifically indicate, 
with respect to each ear, whether the 
veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service-in particular, the  conceded in-
service acoustic trauma/noise exposure 
associated with his service a gunner's 
mate. In rendering the requested opinion, 
the physician should consider and discuss 
the veteran's post-service occupational 
noise exposure as well as any relevant 
physical condition(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative a 
supplemental SOC and afford them the 
appropriate period of time for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  The Board also emphasizes 
that this case has been advanced on the Board's docket (as 
indicated above).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


